EXHIBIT 10.1

 

AMENDMENT TO STANDSTILL AGREEMENT

 

THIS AMENDMENT TO STANDSTILL AGREEMENT (this “Amendment”) is made and entered
into as of April 29, 2015, by and among Insignia Systems, Inc., a Minnesota
corporation (the “Company”), and Nicholas J. Swenson, an individual resident of
Minnesota (“Swenson”), Air T, Inc., a Delaware corporation (“Air T”), Groveland
Capital LLC, a Delaware limited liability company (“Groveland Capital”), and
Groveland Hedged Credit Fund LLC, a Delaware limited liability company
(“Groveland Fund”). Swenson, Air T, Groveland Capital, and Groveland Fund are
collectively referred to herein as the “Shareholder Group.”

 

WHEREAS, the Company and the Shareholder Group are parties to a Standstill
Agreement, dated as of November 8, 2014 (the “Agreement”).

 

WHEREAS, all terms not otherwise defined herein have the meanings set forth in
the Agreement.

 

WHEREAS, the parties desire to amend the Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and, intending to be legally bound hereby, the parties hereby agree
as follows:

 

1.                                      Amendments to the Agreement.

 

(a)                                 Section 4(a)(iii) of the Agreement shall be
amended and restated in its entirety as follows:

 

In accordance with the Company’s articles of incorporation and amended and
restated bylaws, the Board shall agree to maintain a board of no more than eight
directors through the Company’s 2016 Annual Meeting of Shareholders. The Company
agrees to nominate eight directors for election at the Company’s 2015 Annual
Meeting of Shareholders, all of whom will be nominated to serve a one-year term.
The Company agrees to include Swenson and the Additional Director as nominees
for election at the Company’s 2015 Annual Meeting of Shareholders, as two of the
Company’s eight nominees.

 

(b)                                 Section 4(b)(iii) of the Agreement shall be
amended and restated in its entirety as follows:

 

The Company agrees to include Swenson and the Additional Director as nominees
for election at the Company’s 2015 Annual Meeting of Shareholders, as two of the
Company’s eight nominees.

 

(c)                                  Section 4(c) of the Agreement shall be
amended and restated in its entirety as follows:

 

--------------------------------------------------------------------------------


 

The Board shall nominate all eight members of the Board (including Swenson and
the Additional Director) for election as directors at the 2015 Annual Meeting of
Shareholders.

 

(d)                                 Section 4(d) of the Agreement shall be
amended and restated in its entirety as follows:

 

[reserved]

 

2.                                      No Waiver or Other Amendments.  This
Amendment is not a waiver by any party to the Agreement of any term or condition
of the Agreement and, except as expressly provided in this Amendment, this
Amendment does not modify, supplement or amend any term or condition of the
Agreement.

 

3.                                      Miscellaneous.  This Amendment may be
executed in one or more counterparts, all of which taken together constitute one
and the same instrument.  A signed counterpart is as binding as an original.  A
facsimile or other electronic signature shall be treated as an original
signature.  This Amendment shall be governed in all respects, including
validity, interpretation and effect, by the laws of the State of Minnesota
applicable to contracts executed and to be performed wholly within such state,
without giving effect to the choice of law principles of such state.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed,
as of the date first above written.

 

 

 

 

INSIGNIA SYSTEMS, INC.

 

 

 

By:

/s/ Glen P. Dall

 

 

 

 

Glen P. Dall

 

 

 

 

President and Chief Executive Officer

 

 

 

AIR T, INC.

 

 

 

By:

/s/ Nicholas J. Swenson

 

 

 

 

Nicholas J. Swenson

 

 

 

 

Chief Executive Officer

 

 

 

GROVELAND CAPITAL, LLC

 

 

 

By:

/s/ Nicholas J. Swenson

 

 

 

 

Nicholas J. Swenson, Managing Member

 

 

 

GROVELAND HEDGED CREDIT FUND, LLC

 

 

 

By:

Groveland Capital, LLC, its general partner

 

 

 

 

 

By:

/s/ Nicholas J. Swenson

 

 

 

 

Nicholas J. Swenson, Managing Member

 

 

 

/s/ Nicholas J. Swenson

 

 

 

NICHOLAS J. SWENSON

 

 

[Amendment to Standstill Agreement]

 

--------------------------------------------------------------------------------